In a consolidated action, inter alia, to recover damages for *550medical malpractice and wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), entered October 9, 2002, as denied her motion to strike the answer of the defendant I. Michael Leitman for the failure to disclose a complete list of the medical malpractice cases in which he testified as a defendant or an expert witness and denied her cross motion to strike the defendants’ answers for their failure to disclose certain insurance information.
Ordered that the order is modified by deleting the provision thereof denying that branch of the plaintiffs cross motion which was to strike the defendants’ answers for their failure to disclose certain insurance information and substituting therefor a provision granting that branch of the cross motion to the extent of directing the defendants to provide a sworn statement disclosing the number of claims made against the hospital insurance policy that was in effect during the period when the plaintiffs husband was under their care, the amount of each claim, and the total amounts paid out against the policy, within 20 days after service of this decision and order; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant I. Michael Leitman complied with the plaintiffs demand and a court ruling, both made during an examination before trial on August 6, 1998, to provide a list of the medical malpractice cases in which he testified as a defendant or an expert witness.
The plaintiff was entitled, however, to obtain from the defendants a sworn statement disclosing the number of claims made against the hospital insurance policy that was in effect during the period of time when her husband was under their care, the amount of each claim, and the total amounts paid out against the policy (see Sullivan v Brooklyn-Caledonian Hosp., 213 AD2d 474 [1995]; Greenwald v Eiseman, 120 AD2d 564 [1986]; Kimbell v Davis, 81 AD2d 855 [1981]; Folgate v Brookhaven Mem. Hosp., 86 Misc 2d 191 [1976]). S. Miller, J.E, Krausman, Townes and Cozier, JJ., concur.